Order entered December 2, 2016




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-16-01180-CR
                                   No. 05-16-01181-CR

                       ZACHARY ELLIOT CALLENS, Appellant

                                            V.

                           THE STATE OF TEXAS, Appellee

                    On Appeal from the 219th Judicial District Court
                                 Collin County, Texas
                Trial Court Cause Nos. 219-82261-2015 & 219-82262-2015

                                        ORDER
      Before the Court is court reporter Kathy Bounds’s November 28, 2016 request for

extension of time to file the reporter’s record. We GRANT Ms. Bounds’s request, and ORDER

the reporter’s record filed by JANUARY 13, 2017.


                                                   /s/   LANA MYERS
                                                         JUSTICE